DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed December 16, 2020, as directed by the Non-Final Rejection on September 18, 2020. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marian Fundytus on March 25, 2021.
The application has been amended as follows:
Claim 1, Ln. 14 has replaced “a plurality of troughs/furrows” with --a plurality of curved troughs/furrows-- 
Claim 18, Ln. 10 has replaced “a plurality of troughs/furrows” with --a plurality of curved troughs/furrows--

Reasons for Allowance
	Claims 1-2, 6, 9, 11-13, 18, 21, 25, 28, 31, 33, 42-43, 45, 47 and 53 are allowed and renumbered 1-18.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art may be seen as Miyamoto (U.S Publication No. 2007/0272235 A1) and Miyamoto (U.S Publication No. 2004/0089300 A1) and Mian (U.S Publication No. 2013/0068221 A1). Miyamoto and Mian both disclose a fluid flow rate indicator operable to generate a sound signal to indicate when the fluid flow rate along a second fluid flow path is at a predetermined fluid flow rate. However, Miyamoto does not discuss wherein the fluid flow rate indicator has a corrugated 
As such, it is found that the limitations of the instant application would only have been met with impermissible hindsight reasoning.
Similar arguments can be made for independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785